Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tod Kupstas on 3/31/21.

The application has been amended as follows: 

	Claim 15 now reads:
	A sensor system, comprising: a transmitter antenna, wherein the transmitter antenna is adapted to infuse a signal; a first receiver antenna, wherein the first receiver antenna is located at a first distance from the transmitter antenna; a second receiver antenna, wherein the second receiver antenna is located at a second distance from the transmitter antenna, wherein the second distance from the transmitter antenna is further from the transmitter antenna than the first distance; and a third receiver antenna located at a third distance from the transmitter antenna; wherein signals received at the first, second and third receiver antennas form overlapping field lines; and a signal processor adapted to process signals received by the first, second and third receiver antennas to determine a measurement of the received signals, wherein determinations of interactions of the overlapping field lines form heat maps providing information regarding sensed objects.
	Claim 20 now reads:
	A sensor system, comprising: a transmitter antenna, wherein the transmitter antenna is adapted to infuse a signal; a first receiver antenna, wherein the first receiver antenna is located at a first distance from the transmitter antenna; a second receiver antenna, wherein the second receiver antenna is located at a second distance from the transmitter antenna, wherein the second distance from the transmitter 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claims 15 and 20, Kletsov et al. teach overlapping field lines (fig. 1, see rays to antennas 126-2 and 126-3. These field lines overlap). Kletsov et al. do not teach determinations of interactions of these field lines in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JOSEPH R HALEY/Primary Examiner, Art Unit 2623